DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 9, 12-15 (renumbered 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Wu (US 2017/0193954), Chung (US 2005/0168420), Kwon et al. (US 10,089,918), Oh et al. (US 10, 380,971), taken alone or in combination do not teach or suggest a display apparatus comprising “wherein the data signals comprise a first data signal and a second data signal, where the timing controller is configured to send the first data signal to the source drivers through the one of the two data transmission lines used for data serial input for decoding to generate the second data signal, and the source drivers are configured to transmit the second data signal to the other of the two data transmission lines of the bus used for data serial output, and the gate driver is configured to receive the second data signal from the bus” in combination with the other limitations in the claim.
Independent Claim 6 is allowable over the prior art of record since the cited references, in particular Wu (US 2017/0193954), Chung (US 2005/0168420), Kwon et al. (US 10,089,918), Oh et al. (US 10, 380,971), taken alone or in combination do not teach or suggest a display apparatus comprising “wherein the data signals comprise a first data signal and a second data signal, wherein the timing controller is configured to send the first data signal to the source drivers through the one of the two data transmission lines used for data serial input for decoding to generate the second data signal, and the source drivers are configured to transmit the second data signal to the other of the two data transmission lines of the bus used for data serial output, and the gate driver is configured to receive the second data signal from the bus”, in combination with the other limitations in the claim.
Independent Claim 7 is allowable over the prior art of record since the cited references, in particular Wu (US 2017/0193954), Chung (US 2005/0168420), Kwon et al. (US 10,089,918), Oh et al. (US 10, 380,971),  taken alone or in combination do not teach or suggest a method comprising wherein the signal transmission step comprises: sending, by the timing controller, the first data signal to the source drivers through the one of the two data transmission lines used for data serial input for decoding to generate the second data signal; and transmitting, by the source drivers, the second data signal to the other of the two data transmission lines of the bus used for data serial output; and the signal receiving step comprises: receiving by the gate driver, the second data signal from the bus, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627